Exhibit 10.8

 

MORTGAGE LOAN AGREEMENT

 

between

 

HELLER HEALTHCARE FINANCE, INC.,

a Delaware corporation,

 

as Lender,

 

AND

 

HEALTHMONT, INC., a Tennessee corporation

HEALTHMONT OF GEORGIA, INC., a Tennessee corporation

(dba Memorial Hospital of Adel, Memorial Convalescent Center

and Memorial Home Health)

HEALTHMONT OF TEXAS, INC., a Tennessee corporation

HEALTHMONT OF TEXAS I, LLC, a Tennessee limited liability company

(dba Dolly Vinsant Memorial Hospital)

HEALTHMONT OF OREGON I, INC., a Tennessee corporation

HEALTHMONT OF OREGON II, INC., a Tennessee corporation

HEALTHMONT OF OREGON III, INC., a Tennessee corporation

(dba Woodland Park Medical Plaza)

HEALTHMONT OF OREGON V, LLC, a Tennessee limited liability company

(dba Woodland Park Hospital)

HEALTHMONT OF OREGON IV, LLC, a Tennessee limited liability company

dba Eastmoreland Hospital

 

$5,000,000 Loan

 

Memorial Hospital of Adel, 706 North Parish Avenue, Adel Georgia

Woodland Park Hospital,                             , Portland, Oregon

Eastmoreland Hospital,                             , Portland, Oregon

Dolly Vinsant Memorial Hospital, 400 East Highway 77, San Benito, Texas

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

   The Loan    2

ARTICLE II

   Security    3

ARTICLE III

   Conditions Precedent    3

ARTICLE IV

   Representations and Warranties    5

ARTICLE V

   Affirmative Covenants    12

ARTICLE VI

   Negative Covenants    19

ARTICLE VII

   Events of Default; Acceleration of Indebtedness; Remedies    21

ARTICLE VIII

   Miscellaneous    22

 



--------------------------------------------------------------------------------

 

Loan No. __________

 

MORTGAGE LOAN AGREEMENT

 

THIS MORTGAGE LOAN AGREEMENT (this “Agreement”) is made as of August 31, 2000
between HEALTHMONT, INC., a Tennessee corporation, HEALTHMONT OF GEORGIA, INC.,
a Tennessee corporation dba Memorial Hospital of Adel, Memorial Convalescent
Center and Memorial Home Health, HEALTHMONT OF TEXAS, INC., a Tennessee
corporation, HEALTHMONT OF TEXAS I, LLC, a Tennessee limited liability company
dba Dolly Vinsant Memorial Hospital HEALTHMONT OF OREGON I, INC., a Tennessee
corporation, HEALTHMONT OF OREGON II, INC., a Tennessee corporation, HEALTHMONT
OF OREGON III, INC., a Tennessee corporation dba Woodland Park Medical Plaza,
HEALTHMONT OF OREGON V, LLC, a Tennessee limited liability company dba Woodland
Park Hospital, HEALTHMONT OF OREGON IV, LLC, a Tennessee limited liability
company dba Eastmoreland Hospital (collectively the “Borrower”), and HELLER
HEALTHCARE FINANCE, INC., a Delaware corporation (“Lender”).

 

RECITALS

 

A. Lender has agreed to make (i) a mortgage loan (the “Loan”) of Five Million
Dollars ($5,000,000) to Borrower subject to the terms and conditions contained
herein, and (ii) a revolving credit loan (the “Revolving Loan”) of Eight Million
Dollars ($8,000,000), subject to the terms and conditions contained in that
certain Revolving Loan Agreement (the “Revolving Loan Agreement”) dated as of
even date herewith. The Loan is evidenced by that certain Secured Term Note of
even date herewith in the original principal amount of FIVE MILLION DOLLARS
($5,000,000) ( the “Note”) and the Revolving Loan is evidenced by that certain
Revolving Credit Note of even date herewith in the original principal amount of
EIGHT MILLION DOLLARS ($8,000,000) (the “Revolving Credit Note”). The terms and
provisions of the Note are hereby incorporated herein by reference in this
Agreement.

 

B. Borrower is or on the Closing Date will be the owner of Memorial Hospital of
Adel in Adel, Georgia, Eastmoreland Hospital in Portland, Oregon, and Dolly
Vinsant Memorial Hospital in San Benito, Texas (collectively, the “Mortgage
Properties”), the Woodland Park Hospital in Portland, Oregon, (“Woodland”) and
certain of the improvements located thereon (collectively called the
“Improvements”). (The Mortgage Properties and Woodland may hereinafter be
collectively referred to as the “Properties”). The Properties are more
particularly described on Exhibit A attached hereto.

 

C. Borrower will use the proceeds of the Loan for the purpose of acquiring the
Properties, funding certain capital improvements and working capital,
establishing an interest reserve and paying the commitment fee and certain other
legal and closing costs.

 

D. Borrower’s obligations under the Loan will be secured by, among other things,
(a) a first priority Mortgage, Assignment of Rents and Security Agreement of
even date herewith encumbering each of the Mortgage Properties (the
“Mortgages”), and (b) an Assignment of Leases and Rents of even date herewith
encumbering Woodland (the “Woodland Assignment”).

 

1



--------------------------------------------------------------------------------

This Agreement, the Note, the Mortgages, the Woodland Assignment, the
Environmental Indemnity, the Revolving Loan Agreement and any other documents
evidencing or securing the Loan or the Revolving Loan or executed in connection
therewith including without limitation the instruments and agreements identified
in Section 3.1 hereof, and any modifications, renewals and extensions thereof,
are referred to herein collectively as the “Loan Documents.”

 

E. An index of defined terms appears on the attached Schedule I. All initially
capitalized terms used but not defined herein or in Schedule I shall have the
meanings ascribed to them in the Note.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual conditions and
agreements contained herein, the parties agree as follows:

 

ARTICLE I

The Loan

 

1.1 Disbursements.

 

1.1.1 Initial Funding. The Initial Funding Amount shall be $5,000,000.00. The
Closing Date shall be as set forth in the Note.

 

1.2 Loan Term. Unless otherwise terminated in accordance with this Agreement,
the Loan Term shall run from the Closing Date through the Maturity Date.

 

1.2.1 Maturity Date. The Maturity Date shall be August 31, 2003.

 

1.3 Interest Rate. Interest shall be at a fluctuating rate per annum compounded
daily (on the basis of the actual number of days elapsed over a year of 360
days) equal to the Prime Rate plus two percent (Prime plus 2%) (the “Base
Rate”). For purposes of the foregoing, the term “Prime Rate” means that rate of
interest designated as such by Citibank, N.A. (the “Bank”), or any successor to
the Bank, as the rate may from time to time fluctuate. If the Bank ceases to
designate such a base lending rate, Lender shall reasonably select an alternate,
nationally recognized commercial bank as the designator of such interest rate.

 

1.4 Payments. Payments of principal and interest shall be made at the time and
in the manner set forth in the Note.

 

1.5 Prepayments of Loan. Borrower may prepay the Note in full or in part at any
time without premium provided Borrower gives Lender at least five (5) days prior
written notice and pays the Exit Fee.

 

1.6 Exit Fee. As additional consideration for entering into this Agreement and
making the Loan and in lieu of a larger commitment fee, Borrower shall pay to
Lender an amount equal to $100,000.00 (the “Exit Fee”) on the date payment in
full of the Loan is made, whether at maturity, after maturity, upon prepayment,
acceleration or otherwise.

 

2



--------------------------------------------------------------------------------

1.7. Joint and Several Liability; Binding Obligations. Each entity comprising
Borrower and executing this Agreement on behalf of Borrower shall be jointly and
severally liable for all of the Obligations. In addition, each entity comprising
Borrower hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement shall be applicable to and shall be binding upon
each entity comprising Borrower, and shall be binding upon all such entities
when taken together.

 

ARTICLE II

Security

 

2.1 Collateral. The Loan and all other indebtedness and obligations under the
Mortgage Documents shall be secured by the following: (a) the Mortgage, (b) the
Assignment of Leases, and (c) any other collateral or security described in this
Agreement or in any of the other Loan Documents or required by Lender in
connection with the Loan.

 

ARTICLE III

Conditions Precedent

 

Subject to the terms and conditions of this Agreement, the Closing Date shall be
not later than the business day on which the following conditions precedent are
satisfied:

 

3.1 Borrower shall have executed and delivered, or caused to be executed and
delivered, to Lender three (3) originals (one (1) original of the Note) of the
following documents in forms approved by Lender in its sole discretion:

 

3.1.1 The Note;

 

3.1.2 This Loan Agreement;

 

3.1.3 The Mortgages;

 

3.1.4 The Woodland Assignment;

 

3.1.5 That certain Environmental Indemnity Agreement dated as of the date hereof
by Borrower and Borrower’s stockholders (collectively, the “Stockholder”) in
favor of Lender, relating to the Mortgage Properties (the “Environmental
Indemnity”);

 

3.1.6 That certain Assignment of Permits, Licenses and Agreements dated as of
the date hereof by Borrower in favor of Lender;

 

3.1.7 INTENTIONALLY DELETED

 

3.1.8 a Landlord Estoppel letter executed by the Les Ashbar Trust, Ernest B.
Martin, the Connie L. McKnight Trust Dated April 6, 1993, David L. Harris as
Successor Trustee fbo

 

3



--------------------------------------------------------------------------------

Joan K. Bailey (nka Joan L. Ayala), Marti Ridout and Jan L. Schilder, and A.E.
Brim, as landlords, in form and substance satisfactory to Lender;

 

3.1.9 All financing statements and other documents, certificates, agreements and
legal opinions reasonably deemed necessary or appropriate by Lender to
effectuate the transactions contemplated under the Loan Documents;

 

3.1.10 An opinion of Borrower’s counsel rendered under the laws of the state or
states where the Collateral is located, in form and substance satisfactory to
Lender.

 

3.2 All representations and warranties made in writing in connection with any of
the Loan Documents by or on behalf of Borrower shall be true and correct in all
material respects;

 

3.3 Lender shall have received Uniform Commercial Code, judgment and tax lien
searches from the Secretary of State and local filing offices of each
jurisdiction where Borrower maintains a place of business or in which the
Properties is located, which searches yield results consistent with the
representations and warranties made by or on behalf of Borrower; and

 

3.4 Equity Investment; Cash on Hand. On the Closing Date, Borrower shall have
received a minimum cash equity infusion of $8,685,0000 (including $265.000 in
notes to management) and will have cash on hand of $2,500,000 (exclusive of loan
proceeds).

 

3.5 Appraisal. Lender shall have obtained an appraisal report for Memorial
Hospital of Adel, in form and content acceptable to Lender, prepared by an
independent MAI appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act (“FIRREA”) and the regulations promulgated pursuant
to such act.

 

3.6 Title Policy and Endorsements. Lender shall have received a commitment for
title insurance in an amount and issued by a title insurance company
satisfactory to Lender. On the Closing Date, Lender shall receive a title
insurance policy (“Title Policy”), acceptable to Lender, insuring marketability
of title and insuring that the lien of the Mortgage is a valid first lien on the
Properties, subject only to exceptions to title approved by Lender. The Title
Policy shall also contain any reinsurance and endorsements required by Lender
including without limitation creditors’ rights, zoning 3.1, negative
amortization, variable rate and extended coverage endorsements (Comprehensive
Form 1).

 

3.7 Survey. Lender shall have received and approved a survey of the Properties,
dated no more than forty-five (45) days prior to the Closing Date, prepared by a
registered land surveyor in accordance with the 1992 American Land Title
Association/American Congress on Surveying and Mapping Standards and certified
in favor of Lender and the title insurer. The surveyor shall certify that the
Properties is not in a flood hazard area as identified by the Secretary of
Housing and Urban Development. The survey shall also be sufficient for the title
insurer to remove the general survey exception.

 

3.8 Environmental Report. Lender shall have received a Phase I Environmental
audit of the Properties. The audit shall (i) be addressed to Lender; (ii) state
that Lender may rely thereon; and (iii) be acceptable to Lender in its sole
discretion.

 

4



--------------------------------------------------------------------------------

3.9 Leases. All leases of the Properties (“Leases”) shall be in form and
substance acceptable to Lender. The attached Exhibit B, which Borrower will
update through the Closing Date, describes all existing Leases. On the Closing
Date, all existing Leases shall be in full force and effect and Borrower shall
submit a revised and recertified rent roll.

 

3.10 Insurance. Borrower shall have provided Lender with and Lender shall have
approved copies of certificates evidencing the insurance policies required to be
delivered pursuant to the Mortgages.

 

3.11 Compliance with Laws. Borrower shall have submitted and Lender shall have
approved (a) a final certificate of occupancy (or the equivalent) for the
Properties, (b) evidence satisfactory to Lender that the Properties comply in
all material respects with all applicable laws (including without limitation all
building, zoning, density, land use, ordinances, regulations and planning
requirements), covenants, conditions and restrictions, subdivision requirements
(including without limitation parcel maps), and environmental impact and other
environmental requirements.

 

3.12 Commitment Fee. Borrower shall have paid Lender a commitment fee in the
amount of $75,000 which commitment fee shall be nonrefundable and shall be
deemed fully earned upon receipt.

 

3.13 INTENTIONALLY DELETED

 

3.14 Revolving Loan Agreement. All of the Conditions Precedent set forth in
Section 5.1 of the Revolving Loan Agreement shall have been satisfied.

 

3.15 Additional Items. Lender shall have received such other documents and
information as Lender may reasonably require.

 

ARTICLE IV

Representations and Warranties

 

As an inducement to Lender to disburse the Loan, Borrower hereby represents and
warrants as follows, which representations and warranties shall be true as of
the Closing Date and shall remain true throughout the term of the Loan:

 

4.1 Organization. Borrower is a corporation/limited liability company duly
organized, validly existing, and in good standing under the laws of the state of
its formation, is in good standing as a foreign corporation/limited liability
company in each jurisdiction in which the character of the properties owned or
leased by it or the nature of its business makes such qualification necessary,
has the necessary power and authority to own its assets and transact the
business in which it is engaged, and has obtained all certificates, licenses,
permits, governmental authorizations and other qualifications required under all
laws, regulations, ordinances, or orders of public authorities necessary for the
ownership and operation of all of its properties and transaction of all of its
business, except where the failure to qualify will not result in a materially
adverse effect.

 

5



--------------------------------------------------------------------------------

4.2 Power. Borrower has full corporate/limited liability company power and
authority to enter into, execute, and deliver this Agreement and to perform its
obligations under this Agreement, to borrow the Loan, to execute and deliver the
Note, and to incur and perform the obligations provided for in the Loan
Documents, all of which have been duly authorized by all necessary
corporate/limited liability company action. No consent or approval of
shareholders of, or lenders to, Borrower and no consent, approval, filing or
registration with any Governmental Authority is required as a condition to the
validity of the Loan Documents or the performance by Borrower of its obligations
under the Loan Documents.

 

4.3 Valid. This Agreement and all other Loan Documents constitute, and the Note,
when issued and delivered pursuant to this Agreement for value received, will
constitute, the valid and legally binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms.

 

4.4 No Conflicts. The execution and delivery by Borrower of this Agreement and
the other Loan Documents do not, and the performance of its obligations under
the Loan Documents will not, violate, conflict with, constitute a default under,
or result in the creation of a lien or encumbrance upon the property of Borrower
(other than for the benefit of Lender) under: (i) any provision of Borrower’s
articles of Incorporation/Organization or bylaws/operating agreement, (ii) any
provision of any law, rule, or regulation applicable to Borrower, or (iii) any
of the following: (A) any indenture or other agreement or instrument to which
Borrower is a party or by which Borrower or its property is bound; or (B) any
judgment, order or decree of any court, arbitration tribunal, or Governmental
Authority having jurisdiction over Borrower which is applicable to Borrower.

 

4.5 Litigation. Except as disclosed on Exhibit C hereto, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of Borrower,
threatened, against or adversely affecting Borrower’s properties or assets or
the validity or enforceability of the Loan Documents, or the ability of Borrower
to perform any obligations under the Loan Documents. Borrower is not in default
with respect to any order, writ, injunction, decree or demand of any court,
arbitration tribunal or governmental authority having jurisdiction over
Borrower. Borrower is not the subject of any proceeding by any governmental
agency, and no notice of any violation has been or will be issued by a
governmental agency that would, directly or indirectly, or with the passage of
time: (i) have a material adverse impact on Borrower’s ability to accept and/or
retain patients or operate the Improvements for the licensed use or result in
the imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible patients; (ii) modify,
limit or annul or result in the transfer, suspension, revocation or imposition
of probationary use of any of the licenses; or (iii) if applicable, affect
Borrower’s continued participation in the Medicaid or Medicare programs or any
other of the third-party payors’ programs, or any successor programs thereto, at
current rate certifications.

 

4.6 Financial Statements. The most recent financial statements of Borrower and
Stockholder previously delivered to Lender are true, correct and complete and
fairly present the financial condition of Borrower and Stockholder and the
results of Borrower’s and Stockholder’s

 

6



--------------------------------------------------------------------------------

operations and changes in financial condition as of the dates and for the
periods referred to, and have been prepared in accordance with generally
accepted accounting principles, consistently applied (“GAAP”). There are no
material unrealized or anticipated liabilities, direct or indirect, fixed or
contingent, of Stockholder or Borrower as of the dates of such financial
statements that are not reflected in the financial statements or the notes
thereto. There has been no material adverse change in the business, properties,
condition (financial or otherwise) of Borrower or Stockholder since the dates of
such statements.

 

4.7 No Defaults. Borrower is not in default under or with respect to any
obligation in any respect that could be materially adverse to its business,
operations, property or financial condition, or that could materially adversely
affect the ability of Borrower to perform its obligations under the Loan
Documents. No Event of Default or event that, with the giving of notice or lapse
of time, or both, could become an Event of Default, has occurred and is
continuing.

 

4.8 Title. Borrower has good and marketable title to its properties and assets,
including the Properties, Improvements and other Collateral, subject to no lien,
mortgage, pledge, encumbrance or charge of any kind other than the Permitted
Liens. Borrower has not agreed or consented to cause any of its properties or
assets, whether owned now or hereafter acquired, to be subject in the future
(upon the happening of a contingency or otherwise) to any lien, mortgage,
pledge, encumbrance or charge of any kind other than the Permitted Liens. For
the purposes hereof, “Permitted Liens” shall mean those easements, restrictions,
liens, leases and encumbrances identified in Schedule B, Part I of the policy or
policies of title insurance delivered to Lender as of the recordation of the
Mortgages, together with the lien of any real property taxes or assessments
which are not delinquent.

 

4.9 Taxes. Borrower has filed, or has obtained extensions for the filing of, all
federal, state and other material tax returns which are required to be filed,
and has paid all taxes shown as due on those returns and all assessments, fees
and other amounts due as of the date hereof. All tax liabilities of Borrower are
adequately provided for on Borrower’s books. Notwithstanding the foregoing,
Borrower shall not be required to pay and discharge or cause to be paid and
discharged any tax, assessment, charge, levy or claim (other than payroll taxes)
so long as the validity or amount thereof shall be contested in good faith and
by appropriate proceedings by Borrower, as determined in the reasonable judgment
of Lender, and Borrower shall have set aside on its books adequate reserve
therefor; and provided further, that such deferment of payment is permissible
only so long as Borrower’s title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s lien and priority on the Collateral are
not adversely affected, altered or impaired thereby. No tax liability has been
asserted by the Internal Revenue Service or other taxing authority against
Borrower for taxes in excess of those already paid.

 

4.10 Securities Laws. The use of the proceeds of the Loan and Borrower’s
issuance of the Note will not, directly or indirectly, violate or result in a
violation of the Securities Act of 1933 or the Securities Exchange Act of 1934,
as amended, or any regulations issued pursuant thereto, including without
limitation Regulations U, T, or X of the Board of Governors of the Federal
Reserve System. Borrower is not engaged in the business of extending credit for
the purpose of the purchasing or carrying “margin stock” within the meaning of
those regulations. No part of the proceeds of the Loan will be used to purchase
or carry any margin stock or to

 

7



--------------------------------------------------------------------------------

extend credit to others for such purpose. Borrower is current with all reports
and documents required to be filed with any state or federal securities
commission or similar governmental authority and is in full compliance with all
applicable rules and regulations of such commissions.

 

4.11 Investment Company Act. Borrower is not an investment company within the
meaning of the Investment Company Act of 1940, as amended, nor is it, directly
or indirectly, controlled by or acting on behalf of any Person which is an
investment company within the meaning of that Act.

 

4.12 No Violations. Borrower is not in violation of any material statute, rule
or regulation of any governmental authority including without limitation
applicable rules, regulations and requirements of federal, state and local
commissions, boards, bureaus and agencies having jurisdiction over the
Improvements and of the operations of the Improvements (and including without
limitation any statute, rule or regulation relating to employment practices or
to environmental, occupational and health standards and controls) and Borrower
has timely filed all reports, data and other information required to be filed
with such commissions, boards, bureaus and agencies where the failure to so
comply would have a material adverse effect on Borrower’s financial condition or
operations. The Improvements and the use thereof comply and will continue to
comply in all material respects with all applicable local, state and federal
building codes, fire codes, health care, senior housing and other regulatory
requirements (the “Physical Plant Standards”) and no waivers of Physical Plant
Standards exist at the Improvements. The Improvements have not received a “Level
A” (or equivalent) violation, and no statement of charges or deficiencies has
been made or penalty enforcement action has been undertaken against the
Improvements, Stockholder or Borrower, or against any officer, director,
partner, member, stockholder or affiliate of Borrower by any governmental agency
during the last three calendar years, and there have been no violations over the
past three years which have threatened the Improvements’, Borrower’s
certification for participation in Medicare or Medicaid or other third-party
payors’ programs. There are no current, pending or outstanding Medicaid,
Medicare or third-party payors’ programs reimbursement audits or appeals pending
at the Improvements, and there are no years that are subject to audit.

 

4.13 Environmental. No use, exposure, release, generation, manufacture, storage,
treatment, transportation or disposal of hazardous material has occurred or is
occurring on or from any of the Properties or other real property on which the
Collateral is located or which is owned, leased or otherwise occupied by
Borrower, or has occurred off the Properties as a result of any action of
Borrower, except as described in Schedule 4.13 hereto. All hazardous material
used, treated, stored, transported to or from, generated or handled on the
Properties, or off the Properties by Borrower, has been disposed of by or on
behalf of Borrower in a lawful manner. Except as disclosed in Schedule 4.13
hereto, there are no underground storage tanks present on or under the
Properties. No other environmental, public health or safety hazards exist with
respect to the Properties. Except as provided in Schedule 4.13 hereto, to the
knowledge of Borrower neither the Improvements nor any of the other Collateral
contain any asbestos in any form.

 

4.14 Places of Business. The only places of business of Borrower, and the places
where it keeps and intends to keep the Collateral and records concerning the
Collateral, are at the

 

8



--------------------------------------------------------------------------------

addresses set forth in Schedule 4.14 hereto, which also lists the owner of
record of each such property.

 

4.15 Intellectual Properties. Borrower exclusively owns or possesses all the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, franchises, licenses, and rights with respect to the
foregoing necessary for the current and planned future conduct of its business,
without any conflict with the rights of others. A list of all such intellectual
property (indicating the nature of Borrower’s interest), as well as all
outstanding franchises and licenses given by or held by Borrower, is attached as
Schedule 4.15. Borrower is not in default of any obligation or undertaking with
respect to such intellectual property or rights. Borrower is not infringing on
any patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, franchises, licenses, any rights with respect to
the foregoing, or any other intellectual property rights of others and the
Borrower is not aware of any infringement by others of any such rights owned by
Borrower.

 

4.16 Shareholders. The identity of the shareholders of all classes of the
outstanding capital stock of Borrower and Stockholder, together with the
respective percentages held by such shareholders, are as set forth on Schedule
4.16 hereto.

 

4.17 Investments. Borrower does not own or hold any equity or long-term debt
investments in, have any outstanding advances to, have any outstanding
guarantees for the obligations of, or have any outstanding borrowings from, any
Person. Borrower is not a party to any contract or agreement, or subject to any
corporate/limited liability company restriction, which adversely affects its
business.

 

4.18 Labor. Except as set forth on Schedule 4.18, within five years before the
date of this Agreement, neither the business, property or assets, or operations
of Borrower or, to the best of Borrower’s knowledge, Borrower’s predecessor New
American Healthcare Corporation, has been adversely affected in any way by any
casualty, strike, lockout, combination of workers, or order of the United States
of America or other Governmental Authority, directed against Borrower. Except as
set forth on Schedule 4.18, there are no pending or threatened labor disputes,
strikes, lockouts, or similar occurrences or grievances against Borrower or its
business.

 

4.19 Business Name. Except as set forth on Schedule 4.19, within five (5) years
before the date hereof, Borrower has not conducted business under or used any
other name (whether corporate, partnership or assumed). Borrower is the sole
owner of its name and any and all business done and invoices issued in such name
are Borrower’s sales, business, and invoices. Each trade name of Borrower
represents a division or trading style of Borrower and not a separate Person or
independent Affiliate.

 

4.20 INTENTIONALLY DELETED

 

4.21 No Joint Venture. Except as set forth on Schedule 4.21, Borrower is not
engaged in any joint venture or partnership with any other Person.

 

4.22 Permits. The Improvements participate in federal and state Medicare and
Medicaid programs and have all licenses, certificates of need, permits and other
regulatory approvals (collectively, “Permits”) which are necessary to operate
the Improvements. To

 

9



--------------------------------------------------------------------------------

Borrower’s knowledge, there currently exist no restrictions, deficiencies,
required plans of corrective actions or other such remedial measures with
respect to federal and state Medicare or Medicaid certifications or licensure.
Schedule 4.22 lists all Permits. The Permits (i) may not be, and have not been,
and will not be transferred to any location other than the Improvements; (ii)
are not now and will not be pledged as collateral security for any other loan or
indebtedness; and (iii) are held free and will remain free from restrictions or
known conflicts which would materially impair the use or operation of the
Improvements for the licensed use, and shall not be provisional, probationary or
restricted in any way.

 

4.23 Recoupments. There are no Medicare or Medicaid recoupments or recoupments
of any third-party payor being sought, requested or claimed, or to the
Borrower’s knowledge, threatened against the Borrower, or any of its Affiliates.

 

4.24 Participation Agreements. Schedule 4.24 hereto, sets forth an accurate,
complete and current list of all participation agreements with health
maintenance organizations, insurance programs, third party payors and preferred
provider organizations with respect to the Improvements. Borrower has delivered
to Lender true, correct and complete copies of all such agreements listed on
Schedule 4.24.

 

4.25 Reports. Borrower has timely filed or caused to be timely filed, all cost
reports and other material reports of every kind whatsoever required by law or
by written or oral contracts or otherwise to have been filed or made with
respect to the Improvements. True and correct copies of all such reports for the
three (3) most recent fiscal years of the providers have been furnished to
Lender. Except as set forth on Schedule 4.25, there are no claims, actions or
appeals pending (and Borrower has not filed any claims or reports which should
result in any such claims, actions or appeals) before any commission, board or
agency including without limitation any intermediary or carrier, the Provider
Reimbursement Review Board or the Administrator of the Health Care Financing
Administration, with respect to any state or federal Medicare or Medicaid cost
reports or claims filed by Borrower on or before the date hereof, or any
disallowance by any commission, board or agency in connection with any audit of
such cost reports.

 

4.26 Compliance With Laws. Except as set forth on Schedule 4.26, to Borrower’s
knowledge, each of the Improvements and each of its licensed employees and
contractors (other than contracted agencies) in the exercise of their respective
duties on behalf of the Improvements, is in compliance in all material respects
with all applicable statutes, laws, ordinances, rules and regulations of any
governmental authority with respect to regulatory matters primarily relating to
patient healthcare (including without limitation Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute” (collectively, “Healthcare Laws”)).
Borrower has maintained in all material respects all records required to be
maintained by the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the federal and state Medicare and Medicaid
programs as required by the Healthcare Laws and, to the knowledge of Borrower,
there are no presently existing circumstances which would result or likely would
result in material violations of the Healthcare

 

10



--------------------------------------------------------------------------------

Laws. Except as set forth on Schedule 4.26, Borrower and its Affiliates and the
owners of the facilities and other businesses managed by the Borrower or its
Affiliates have such permits, licenses, franchises, certificates and other
approvals or authorizations of governmental or regulatory authorities as are
necessary under applicable law to own their respective properties and to conduct
their respective business (including without limitation such permits as are
required under such federal, state and other health care laws, and under such
HMO or similar licensure laws and such insurance laws and regulations, as are
applicable thereto), and with respect to those facilities and other businesses
that participate in Medicare and/or Medicaid, to receive reimbursement under
Medicare and Medicaid.

 

4.27 Software. Borrower has the right to use, free and clear of any royalty or
other payment obligations, claims or other liens, all computer software,
programs and similar systems used in its operation of the Improvements, all of
which are disclosed in Schedule 4.27 hereto; and to Borrower’s knowledge,
Borrower is not in conflict with or in violation or infringement of an
intellectual property, or any computer software, programs or similar systems
disclosed on Schedule 4.27. Borrower is, without further action or the payment
of additional fees, royalties or other compensation to any Person, entitled to
unrestricted use of all computer software programs and similar systems currently
used in the operation of the Improvements including without limitation those set
forth in Schedule 4.27.

 

4.28 Certificate of Need. In the event that Lender acquires the Improvements
through foreclosure or otherwise, neither the Borrower, Lender, nor any
purchaser of the Improvements (through a foreclosure or otherwise), must obtain
a certificate of need from any applicable state healthcare regulatory authority
or agency (other than giving such notice required under the applicable state law
or regulation) prior to applying for and receiving a license to operate the
Improvements and certification to receive Medicare and Medicaid payments (and
any successor program) for patients having coverage thereunder, provided that
neither the services offered at the Improvements nor the number of beds operated
would be changed.

 

4.29 Properties Access. The Properties are accessible through fully improved and
dedicated roads accepted for maintenance and public use by the public authority
having jurisdiction.

 

4.30 Utilities. All utility services necessary and sufficient for the use or
operation of the Properties are available including water, storm, sanitary
sewer, gas, electric and telephone facilities.

 

4.31 Flood Hazards/Wetlands. The Properties are not situated in an area
designated as having special flood hazards as defined by the Flood Disaster
Protection Act of 1973, as amended, or as a wetlands by any governmental entity
having jurisdiction over the Properties.

 

4.32 Eminent Domain. There is no eminent domain or condemnation proceeding
pending or, to the best of Borrower’s knowledge threatened, relating to the
Properties.

 

4.33 Accuracy. Neither this Agreement nor any document, financial statement,
credit information, certificate or statement furnished to Lender by Borrower
contains any untrue

 

11



--------------------------------------------------------------------------------

statement of a material fact or omits to state a material fact which would
affect Lender’s decision to make the Loan.

 

4.34 Solvency. Both before and after giving effect to the transactions
contemplated by the terms and provisions of this Agreement, Borrower (taken as a
whole) (i) owns property whose fair saleable value is greater than the amount
required to pay all of Borrower’s Indebtedness (including contingent debts),
(ii) was and is able to pay all of its Indebtedness as such Indebtedness
matures, and (iii) had and has capital sufficient to carry on its business and
transactions and all business and transactions in which it about to engage. For
purposes of this Agreement, the term “Indebtedness” means, without duplication
(x) all items which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Borrower as of the date on which Indebtedness is to be determined, (y) all
obligations of any other person or entity which such Borrower has guaranteed,
and (z) the Obligations.

 

4.35 No Broker. Other than Harpeth Capital (which will be paid by Borrower), no
brokerage commission or finder’s fee is owing to any broker or finder arising
out of any actions or activity of Borrower in connection with the Loan. Borrower
shall defend, indemnify and hold Lender harmless against from and against any
and all claims for brokerage commission or finder’s fees arising out or in
connection with the Loan.

 

4.36 Subsidiaries. Except as set forth on Schedule 4.36, Borrower has no
subsidiaries.

 

4.37. Material Facts. Neither this Agreement nor any other Loan Document nor any
other agreement, document, certificate, or statement furnished to Lender by or
on behalf of Borrower in connection with the transactions contemplated by this
Agreement contains any untrue statement of material fact or omits to state a
material fact necessary to make the statements contained in this Agreement or
other Loan Document not misleading. There is no fact known to Borrower that
adversely affects or in the future may adversely affect the business,
operations, affairs or financial condition of Borrower, or any of its properties
or assets.

 

ARTICLE V

Affirmative Covenants

 

5.1. Inspection. Subject to the rights of tenants under Leases approved by
Lender, Lender and its authorized agents may enter upon and inspect the
Properties at all reasonable times during normal business hours upon reasonable
notice given orally or in writing to Borrower. Subject to the preceding
sentence, Lender, at Borrower’s expense, may retain one or more independent
consultants to periodically inspect the Properties and all documents, drawings,
plans, and consultants’ reports relating thereto.

 

5.2 Books and Records/Audits. Borrower shall keep and maintain at all times at
Borrower’s address stated below, or such other place as Lender may approve in
writing, complete and accurate books of accounts and records adequate to reflect
the results of the operation of the Properties and to provide the financial
statements required to be provided to Lender pursuant to Section 5.3 below and
copies of all written contracts, correspondence, reports of Lender’s

 

12



--------------------------------------------------------------------------------

independent consultant, if any, and other documents affecting the Properties.
Lender and its designated agents shall have the right to inspect and copy any of
the foregoing during normal business hours. Additionally, Lender may audit and
determine, in Lender’s sole and absolute discretion, the accuracy of Borrower’s
records and computations. The costs and expenses of any audit shall be paid by
Borrower in accordance with the terms of the Revolving Loan Agreement.

 

5.2.1 Financial Statements; Balance Sheets. Borrower shall furnish to Lender and
shall cause the Stockholder to furnish to Lender on a monthly basis or annual
basis, as appropriate, such financial statements as are required under Section
6.1 of the Revolving Loan Agreement. All such financial statements shall show
all material contingent liabilities and shall accurately and fairly present the
results of operations and the financial condition of Borrower at the dates and
for the period indicated.

 

5.3 Use of Proceeds. Borrower shall use the proceeds of the Loan for proper
business purposes. No portion of the proceeds of the Loan shall be used by
Borrower in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Act of 1933 or the Securities Exchange Act of 1934.

 

5.4 Affiliate Transactions. Prior to entering into any agreement with an
Affiliate pertaining to the Properties, Borrower shall deliver to Lender a copy
of such agreement, which shall be satisfactory to Lender in its sole discretion.
If requested by Lender, such agreement shall provide Lender the right to
terminate it upon Lender’s (or its designee’s) acquisition of the Properties
through foreclosure, a deed-in-lieu of foreclosure, UCC sale or otherwise.
“Affiliate” means with respect to any individual, trust, estate, partnership,
limited liability company, corporation or any other incorporated or
unincorporated organization (each a “Person”), a Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with Borrower; any officer, director, partner or
shareholder of Borrower; any relative of any of the foregoing. The term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

5.5 Licenses. Borrower will also provide to Lender evidence, satisfactory to
Lender, of the receipt and maintenance of all necessary local and state licenses
(including without limitation state health department licenses), certificates of
need, Medicaid and Medicare provider agreements, and evidence of the good
standing of the Improvements with the state licensing and Medicare and Medicaid
certifying agencies including without limitation copies of finalized Medicare
and Medicaid cost reports and any other permits. Borrower shall furnish to
Lender upon request from Lender from time to time letters from the appropriate
agencies that the Borrower, and any lessee (if applicable) has the authority to
be licensed and to operate the Improvements.

 

13



--------------------------------------------------------------------------------

5.6 Reports. Borrower shall maintain at all times a system of accounting
established and administered in accordance with sound business practices, and
deliver, or cause to be delivered, to Lender:

 

5.6.1 copies of all state and federal tax returns filed by Stockholder and
Borrower, within twenty (20) days after the filing thereof.

 

5.6.2 within twenty (20) days of actual filing or receipt by Stockholder or
Borrower, copies of (i) all Medicare and Medicaid cost reports and any
amendments thereto, (ii) all responses, audit reports, or inquiries received
with respect to such cost reports, and (iii) any and all exceptions filed by the
Borrower with respect to such cost reports;

 

5.6.3 within twenty (20) days of receipt by the Borrower of any of the
Improvements, copies of all licensure and certification survey reports and
statements of deficiencies (with plans of correction attached thereto provided
in the time period required by the particular agency for submitting a plan of
correction), together with any correspondence and/or other documentation of any
kind related thereto;

 

5.6.4 at such reasonable intervals as the Lender may require, such assignments,
schedules, statements, reports, certifications, records and other documents with
respect to the Collateral in such form and detail as shall be satisfactory to
the Lender;

 

5.6.5 promptly after filing, a copy of each annual report filed in respect of
any Plan subject to ERISA;

 

5.6.6 within ten (10) Business Days of the receipt by Borrower or the manager
for the Improvements, a complete and accurate copy of any and all notices
(regardless of form) from any licensing and/or certifying agency that license,
or Medicare or Medicaid certification of the Improvements is being downgraded to
a substandard category, revoked, limited, or suspended, or that action is
pending or being considered to downgrade to a substandard category, revoke,
limit or suspend the licenses or certifications of a Improvement;

 

5.6.7 If requested by Lender, evidence by Borrower of any applicable bed taxes
or similar taxes, which if assessed against Borrower, Borrower agrees to pay;

 

5.6.8 within three (3) business days of receipt, copies of any and all notices
(regardless of form) from any licensing and/or certifying agency that any
license and/or any Medicare certification and/or any Medicaid certification is
being downgraded, revoked or suspended, or that such action is pending or under
consideration.

 

5.7 Existence, Good Standing, and Compliance with Laws. Borrower will do or
cause to be done all things necessary (i) to obtain and keep in full force and
effect all corporate/limited liability company existence, rights, licenses,
privileges, and franchises of Borrower necessary to the ownership of its
property or the conduct of its business, and comply with all applicable current
and future laws, ordinances, rules, regulations, orders and decrees of any
Governmental Authority having or claiming jurisdiction over Borrower; and (ii)
to maintain and protect the properties used or useful in the conduct of the
operations of Borrower, including the Properties, in a prudent manner, including
without limitation the maintenance at all times of such insurance upon its
insurable property and operations as required by law or by subsection (e) below.

 

14



--------------------------------------------------------------------------------

5.8 Taxes and Charges. Borrower will timely file all tax reports and pay and
discharge all material taxes, assessments and governmental charges or levies
imposed upon Borrower, or its income or profits or upon its properties or any
part thereof, before the same shall be in default and prior to the date on which
penalties attach thereto, as well as all lawful claims for labor, material,
supplies or otherwise which, if unpaid, might become a lien or charge upon the
properties or any part thereof of Borrower; provided, however, that Borrower
shall not be required to pay and discharge or cause to be paid and discharged
any such tax, assessment, charge, levy or claim (other than payroll taxes) so
long as the validity or amount thereof shall be contested in good faith and by
appropriate proceedings by Borrower, as determined in the reasonable judgment of
Lender, and Borrower shall have set aside on their books adequate reserve
therefor; and provided further, that such deferment of payment is permissible
only so long as Borrower’s title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s lien and priority on the Collateral are
not adversely affected, altered or impaired thereby.

 

5.9 Insurance. Borrower will carry adequate public liability and professional
liability insurance with responsible companies reasonably satisfactory to Lender
in such amounts and against such risks as is customarily maintained by similar
businesses and by owners of similar property in the same general area and such
property insurance and other insurance as is required by the Mortgages.

 

5.10 Maintenance of Properties. Borrower will maintain, keep and preserve the
Collateral in good repair, working order and condition and from time to time
make all needful and proper repairs, renewals, replacements, betterments and
improvements to the Collateral.

 

5.11 Notification of Events of Default and Adverse Developments. Borrower
promptly will notify Lender upon the occurrence of: (i) any Event of Default;
(ii) any event, of which Borrower has, or has reason to have, knowledge, which,
with the giving of notice or lapse of time, or both, could constitute an Event
of Default; (iii) any event, development or circumstance whereby the financial
statements previously furnished to Lender fail in any material respect to
present fairly, in accordance with GAAP, the financial condition and operational
results of Borrower; (iv) any default claimed by any other creditor for Borrowed
Money of Borrower other than Lender; and (v) any other development in the
business or affairs of Borrower which may be materially adverse; in each case
describing the nature thereof and (in the case of notification under clauses (i)
and (ii)) the action Borrower proposes to take with respect thereto.

 

5.12 Employee Benefit Plans. Borrower will (i) comply with the funding
requirements of ERISA with respect to the employee benefit plans (“Plans”) for
its employees, or will promptly satisfy any accumulated funding deficiency that
arises under Section 302 of ERISA; (ii) furnish Lender, promptly after filing
the same, with copies of all reports or other statements filed with the United
States Department of Labor, the Pension Benefit Guaranty Corporation, or the
Internal Revenue Service with respect to all Plans, or which Borrower, or any
member of a “Controlled Group” (as defined in ERISA), may receive from such
Governmental Authority with respect to any such Plans, and (iii) promptly advise
Lender of the occurrence of any “Reportable Event” (as defined in ERISA) or
“Prohibited Transaction” (as defined in ERISA) with respect to any such Plan and
the action which Borrower proposes to take with respect thereto. Borrower

 

15



--------------------------------------------------------------------------------

will make all contributions when due with respect to any multi-employer pension
plan in which it participates and will promptly advise Lender: (i) upon its
receipt of notice of the assertion against Borrower of a claim for withdrawal
liability; (ii) upon the occurrence of any event which could trigger the
assertion of a claim for withdrawal liability against Borrower; and (iii) upon
the occurrence of any event which would place Borrower in a Controlled Group as
a result of which any member (including Borrower) thereof may be subject to a
claim for withdrawal liability, whether liquidated or contingent.

 

5.13 Places of Business. Borrower shall give thirty (30) days’ prior written
notice to Lender of any change in the location of any of its places of business,
of the places where its records concerning its Accounts are kept, of the places
where the Collateral is kept, or of the establishment of any new, or the
discontinuance of any existing, places of business.

 

5.14 Business Conducted. Borrower shall continue in the business presently
conducted by it. Borrower shall not engage, directly or indirectly, in any line
of business substantially different from the business conducted by it
immediately before the Closing Date, or engage in business or lines of business
which are not reasonably related thereto without the prior written consent of
Lender, such consent to be withheld or granted based on Lender’s determination
in its sole discretion whether such action would have a detrimental impact on
(a) Borrower’s ability to repay the Loan and/or (b) the Lender’s rights in the
Collateral.

 

5.15 Litigation and Other Proceedings. Borrower shall give prompt notice to
Lender of any litigation or arbitration, or any proceeding before any
Governmental Authority, against or affecting Borrower if the amount at issue in
any single proceeding is more than $50,000 for any single claim, or if the
amounts at issue in all proceedings pending against Borrower at any point in
time exceed $250,000 in the aggregate.

 

5.16 Licensure; Medicaid/Medicare Cost Reports. Borrower will maintain all
certificates of need, provider numbers and licenses necessary to conduct its
business as currently conducted, and take any steps required to comply with any
such new or additional requirements that may be imposed on providers of medical
products and services. If required, all Medicaid/Medicare cost reports will be
properly filed. Borrower will not (i) rescind, withdraw, revoke, amend, modify,
supplement, or otherwise alter the nature, tenor or scope of the Permits for the
Improvements; (ii) amend or otherwise change either of the Improvements’
authorized units/beds capacity and/or the number of units/beds approved by the
applicable state department of health; (iii) replace or transfer all or any part
of either of the Improvements’ units/beds to another site or location; or (iv)
voluntarily transfer or encourage the transfer of any resident of any
Improvements to any other facility not subject to the Mortgages, unless such
transfer is at the request of the resident or is for reasons relating to the
health, required level of medical care or safety of the resident to be
transferred.

 

5.17 Further Assurances. Borrower will defend its title to the Collateral
against all persons and will, upon request of the Lender, (i) furnish such
further assurances of title as may be required by the Lender, (ii) deliver and
execute or cause to be delivered and executed, in form and content satisfactory
to the Lender, any financing statements, notices, certificates of title, and
other documents and pay the cost of filing or recording the same in all public
offices deemed necessary by the Lender, as well as any recordation, documentary,
or transfer tax required by law

 

16



--------------------------------------------------------------------------------

to be paid in connection with such filing or recording, and (iii) do such other
acts as the Lender may reasonably request in order to perfect, preserve,
maintain, or continue the perfection of the Lender’s security interest in the
Collateral and/or its priority.

 

5.18 Management. Borrower shall at all times be the sole manager of the
Improvements. Borrower’s agreements and other arrangements with a 3rd party
manager or management company with respect to the Improvements shall at all
times be governed by a written management agreement. Borrower shall take all
actions necessary to ensure that any management agreement and any management
fees to be paid thereunder are subject and subordinate in all respects to the
liens arising under the Loan Documents. All management fees to be paid to any
manager by Borrower shall at all times be (i) fully described and disclosed in
the management agreements, and (ii) be paid by Borrower (a) directly to each
manager and to no other Person, and (b) not less frequently than quarterly in
equal installments. Borrower shall at no time have any agreement or arrangement
with any manager with respect to the Improvements which is not set forth in a
management agreement. Borrower shall not enter into, modify, change or amend the
management agreement without the prior written consent of Lender, which consent
Lender may withhold in its sole discretion.

 

5.19 Lender Preservation of Licenses. From time to time, upon the request of
Lender, regardless of whether or not an Event of Default has occurred hereunder
or under the other Loan Documents, Borrower shall complete, execute and deliver
to Lender any applications, notices, documentation, and other information
necessary or desirable, in Lender’s sole judgment, to permit Lender or its
designee (including a receiver) to obtain, maintain or renew any one or more of
the licenses for the Improvements (or to become the owner of the existing
Licenses for the Improvements and to obtain any other provider agreements,
licenses or governmental authorizations then necessary or desirable for the
operation of the Improvements by Lender or its designee for the licensed use
(including without limitation any applications for change or ownership of the
existing licenses or change of control of the owner of the existing licenses).
Upon an occurrence of an Event of Default, (i) Lender is hereby authorized
(without the consent of Borrower) to submit any such applications, notices,
documentation or other information which Borrower caused to be delivered to
Lender in accordance with the above provisions to the applicable governmental
authorities, or to take such other steps as Lender may deem advisable to obtain,
maintain or renew any license or governmental authorization in connection with
the operation of the Improvements, and Borrower agrees to cooperate with Lender
in connection with the same (ii) Borrower, upon demand by Lender, shall take any
action necessary or desirable, in Lender’s sole judgment, to permit Lender or
its designee (including a receiver) to use, operate and maintain the
Improvements for the licensed use. If Borrower fails to comply with the
provisions of this subsection for any reason whatsoever, Borrower hereby
irrevocably appoints Lender and its designee as Borrower’s attorney-in-fact,
with full power of substitution, to take any action and execute any documents
and instruments necessary or desirable in Lender’s sole judgment to permit
Lender or its designee to undertake Borrower’s obligations under this subsection
including without limitation obtaining any licenses or governmental
authorizations then required for the operation of the Improvements by Lender or
its designee for the licensed use. The foregoing power of attorney is coupled
with an interest and is irrevocable and Lender may exercise its rights
thereunder in addition to any other remedies which Lender may have against
Borrower, or Stockholder as a result of Borrower’s breach of the obligations
contained in this subsection.

 

17



--------------------------------------------------------------------------------

5.20 Debt Service Coverage Ratio. At the end of each calendar quarter throughout
the term of the Loan, Borrower shall have maintained a Debt Service Coverage
Ratio of at least 1.12:1.0 for the quarter ending December 31, 2000 and 1.25:1.0
thereafter. For purposes of this covenant, “Debt Service Coverage Ratio” shall
mean the ratio of (i) Cash Flow (defined below) from the Facilities (determined
as set forth below) to (ii) Debt Service (defined below). The Debt Service
Coverage Ratio shall be measured on a quarterly basis beginning with the quarter
ending December 31, 2000 and continuing until the Loan is repaid in full. For
purposes of this covenant, “Cash Flow” shall mean, for any given accounting
period, net income (as determined in accordance with generally accepted
accounting principles applied on a basis consistent with prior periods) plus
amortization, depreciation, interest, accrued taxes, and management fees. For
purposes of this covenant, “Debt Service” shall mean, for any given period, all
regularly scheduled interest payments due under all loans to Lender, plus all
interest on capital leases, and any other debt permitted pursuant to the terms
of the Loan Documents or otherwise permitted in writing by Lender.

 

5.21 EBITDA. Commencing with a measurement on December 31, 2000, and continuing
with measurements on the last day of each quarter thereafter throughout the term
of the Loan, Borrower shall have maintained minimum annualized EBITDAs (based
upon the preceding six months of operations) as follows:

 

Quarter Ending

--------------------------------------------------------------------------------

   EBITDA


--------------------------------------------------------------------------------

12/31/00 (preceding 3 months)

   $ 1,748,000

3/31/01

   $ 2,644,000

6/30/01

   $ 2,986,000

9/30/01

   $ 2,168,000

12/31/01

   $ 2,780,000

3/31/02

   $ 4,446,000

6/30/02

   $ 4,064,000

9/30/02

   $ 2,730,000

12/31/02

   $ 3,856,000

3/31/03

   $ 6,498,000

6/30/03

   $ 7,150,000

 

5.22 Working Capital Ratio. At the end of each calendar quarter throughout the
term of the Loan, Borrower shall have maintained a Working Capital Ratio of at
least 2.15:1. For purposes of this covenant, “Working Capital Ratio” shall mean
the ratio of Borrower’s current assets to Borrower’s current liabilities
(excluding amounts due and owing under the Loan and the Revolving Loan). The
Working Capital Ratio shall be measured on a quarterly basis beginning with the
quarter ending December 31, 2000 and continuing until the Loan is repaid in
full.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

 

6.1 No Amendments. Borrower shall not materially amend, modify or terminate, or
permit the amendment, modification or termination of the Borrower’s Articles of
Incorporation/Organization and bylaws/operating agreement.

 

6.2 No Commingling Funds. Borrower shall not commingle the funds related to the
Properties with funds from any other property.

 

6.3 Lienable Work. No excavation, construction, earth work, site work or any
other mechanic’s lienable work shall be done to or for the benefit of the
Properties, without Lender’s approval except for normal repair and maintenance
in the ordinary course of business.

 

6.4 Conversion. Borrower shall not permit the Properties or any portion thereof
to be converted or take any preliminary actions which could lead to a conversion
to condominium or cooperative form of ownership.

 

6.5 Use of Properties. Unless required by applicable law, Borrower shall not
permit changes in the use of any part of the Properties from the use existing at
the time the Mortgages were executed. Borrower shall not initiate or acquiesce
in a change in the plat of subdivision, or zoning classification of the
Properties without Lender’s prior written consent.

 

6.6 Borrowing. Borrower will not create, incur, assume or suffer to exist any
lease or liability for borrowed money except: (i) indebtedness to Lender; (ii)
indebtedness of Borrower secured by mortgages, encumbrances or liens expressly
permitted by Lender; (iii) capital leases existing as of the date of this
Agreement, and (iv) capital equipment leases entered into following the date of
this Agreement provided that the aggregate amount obligated on all such capital
equipment leases does not exceed $300,000 per Borrower facility without the
prior written consent of Lender, and (v) accounts payable to trade creditors and
current operating expenses (other than for borrowed money) which are not aged
more than one hundred twenty (120) days from the billing date or more than
thirty (30) days from the due date, in each case incurred in the ordinary course
of business and paid within such time period, unless the same are being
contested in good faith and by appropriate and lawful proceedings, and Borrower
shall have set aside such reserves, if any, with respect thereto as are required
by GAAP and deemed adequate by Borrower and its independent accountants.
Borrower will not make prepayments on any existing or future indebtedness for
borrowed money in excess of $10,000 to any third person or entity (other than
Lender).

 

6.7 Merger. Acquisition, or Sale of Assets. Without the prior written consent of
Lender, such consent to be withheld or granted based on Lender’s determination
in its sole discretion whether the requisite following actions would have a
detrimental impact on (a) Borrower’s ability to repay the Loan and/or (b) the
Lender’s rights in the Collateral, Borrower will not Borrower will not: (i)
enter into any transaction of merger or consolidation; (ii) liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution); (iii) convey,
sell, lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any of its assets (except to the extent no longer used
or useful in its business), or the capital stock of any

 

19



--------------------------------------------------------------------------------

subsidiary of Borrower, whether now owned or hereafter acquired; or (iv) acquire
by purchase or otherwise all or any substantial part of the business or assets
of, or stock or other evidence of beneficial ownership of, any Person.

 

6.8 Sale and Leaseback. Borrower will not, directly or indirectly, enter into
any arrangement whereby Borrower sells or transfers all or any part of its
assets and thereupon and within one year thereafter rents or leases the assets
so sold or transferred without prior written notice to and the prior written
consent of Lender, which consent shall not be unreasonably withheld.

 

6.9 Subsidiaries. Borrower does not have, and will not form, any subsidiary, or
make any equity investment in or any loan in the nature of an equity investment
to, any other person without prior written notice to and the prior written
consent of Lender, which consent shall not be unreasonably withheld.

 

6.10 Change in Capital Structure. There shall occur no Change in Control (as
defined in the Revolving Loan Agreement).

 

6.11 Contracts and Agreements. Borrower will not become or be a party to any
contract or agreement which would breach a covenant in any of the Loan
Documents, or breach any other instrument, agreement, or document to which
Borrower is a party or by which it is or may be bound.

 

6.12 Dividends and Distributions. Upon the occurrence of an Event of Default, or
if any events or circumstances exist which, after notice, the passage of time or
both, would constitute an Event of Default, Borrower will not (a) declare or pay
any distributions with respect to, purchase, redeem or otherwise acquire for
value, any of its outstanding interests now or hereafter outstanding, or return
any capital of its shareholders, nor (b) make any other distributions or pay any
fees of any kind to its shareholders, including without limitation distributions
of cash that would otherwise be available for distribution under its
organizational documents.

 

6.13 Compliance with ERISA. Borrower will not permit with respect to any Plan
covered by Title IV of ERISA any Prohibited Transaction or any Reportable Event.

 

6.14 Certificates of Need. Borrower will not amend, alter or suspend or
terminate or make provisional in any material way, any certificate of need or
provider number without prior written notice to and the prior written consent of
Lender, which consent shall not be unreasonably withheld.

 

6.15 Use of Lender’s Name. Borrower will not use Lender’s name (or the name of
any of Lender’s affiliates) in connection with any of its business operations.
Borrower may disclose to third parties that Borrower has a borrowing
relationship with Lender. Nothing contained in the Loan Documents is intended to
permit or authorize Borrower to make any contract on behalf of Lender.

 

20



--------------------------------------------------------------------------------

6.16 Year One Capital Expenditures. Borrower’s capital expenditures during the
twelve month period following closing shall not exceed $2.3 million without the
written consent of Lender.

 

ARTICLE VII

Events of Default; Acceleration of Indebtedness; Remedies

 

7.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Agreement:

 

7.1.1 Failure of Borrower to pay, within five (5) days of the due date, any of
the payment obligations of Borrower to Lender (“Indebtedness”), including any
payment due under the Note and any other Loan Document; or

 

7.1.2 Failure of Borrower to strictly comply with the provisions of Sections
5.1, 5.4, 5.5, 5.17, 5.19, 5.20, 5.21 or 5.22 of this Agreement or a
misrepresentation, when made, under any of Sections 4.16, 4.17, 4.19, 4.20,
4.21, 4.22, 4.24, or 4.34 of this Agreement; or

 

7.1.3 Breach of any covenant other than as set forth in subsections 7.1.1 and
7.1.2 above which is not cured within thirty (30) days after notice; provided,
however, if such breach cannot by its nature be cured within thirty (30) days,
and Borrower diligently pursues the curing thereof (and then in all events cures
such failure within sixty (60) days after the original notice thereof). Borrower
shall not be in default hereunder; or

 

7.1.4 If any representation or warranty made by Borrower in this Note (other
than as set forth in subsection 7.1.2 above) or in any of the other Loan
Documents, any financial statement, or any statement or representation made in
any other certificate, report or opinion delivered in connection herewith or
therewith proves to have been incorrect or misleading in any material respect
when made, which default shall have continued unremedied for a period of twenty
(20) days after written notice from Lender; or

 

7.1.5 Borrower shall (i) apply for, or consent in writing to, the appointment of
a receiver, trustee or liquidator; or (ii) file a voluntary petition seeking
relief under the Bankruptcy Code, or be unable, or admit in writing Borrower’s
inability, to pay their debts as they become due; or (iii) make a general
assignment for the benefit of creditors; or (iv) file a petition or an answer
seeking reorganization or an arrangement or a readjustment of debt with
creditors, apply for, take advantage, permit or suffer to exist the commencement
of any insolvency, bankruptcy, suspension of payments, reorganization, debt
arrangement, liquidation, dissolution or similar event, under the law of the
United States or of any state in which Borrower is a resident; or (v) file an
answer admitting the material allegations of a petition filed against Borrower
in any such bankruptcy, reorganization or insolvency case or proceeding, or (vi)
take any action authorizing, or in furtherance of, any of the foregoing; or

 

7.1.6 Either (i) an involuntary case is commenced against Borrower and the
petition is not contested within ten (10) days or is not dismissed within sixty
(60) days after the commencement of the case or (ii) an order, judgment or
decree shall be entered by any court of competent jurisdiction on the
application of a creditor adjudicating Borrower bankrupt or

 

21



--------------------------------------------------------------------------------

insolvent, or appointing a receiver, trustee or liquidator of Borrower or of all
or substantially all of the assets of Borrower and the order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days or shall
not be discharged within ten (10) days after the expiration of any stay of such
order, judgment, or decree; or

 

7.1.7 Any obligation of Borrower for the payment of borrowed money in excess of
$100,000 is not paid when due or within any applicable grace period, or such
obligation becomes or is declared to be due and payable before the expressed
maturity of the obligation, or there shall have occurred an event that, with the
giving of notice or lapse of time, or both, would cause any such obligation to
become, or allow any such obligation to be declared to be, due and payable; or

 

7.1.8 One or more final judgments against Borrower or attachments against its
property not fully and unconditionally covered by insurance shall be rendered by
a court of record and shall remain unpaid, unstayed on appeal, undischarged,
unbonded and undismissed for a period of thirty (30) days; or

 

7.1.9 Borrower ceases any material portion of its business operations as
presently conducted; or

 

7.1.10 There shall occur a material adverse change in the financial condition or
business prospects of Borrower, which default shall have continued unremedied
for a period often (10) days after written notice from Lender; or

 

7.1.11 The occurrence of a default and the expiration of any cure period
applicable thereto under any Loan Document.

 

7.1.12 Borrower shall repay the Revolving Loan in full or otherwise terminate
the Revolving Loan Agreement.

 

7.2 Acceleration; Remedies. Upon the occurrence of an Event of Default at the
option of Lender, the Indebtedness shall become immediately due and payable
without notice to Borrower and Lender shall be entitled to all of the rights and
remedies provided in the Loan Documents or at law or in equity. Each remedy
provided in the Loan Documents is distinct and cumulative to all other rights or
remedies under the Loan Documents or afforded by law or equity, and may be
exercised concurrently, independently, or successively, in any order whatsoever.

 

ARTICLE VIII

Miscellaneous

 

8.1 Expenditures and Expenses. Borrower shall promptly pay, following written
notice from Lender, all reasonable Costs (defined below) incurred by Lender in
connection with the documentation, modification, workout, collection or
enforcement of the Loan or any of the Loan Documents (as applicable) and all
such Costs shall be included as additional Indebtedness bearing interest at the
Default Rate set forth in the Note until paid. For the purposes hereof “Costs”
means all expenditures and expenses which may be paid or incurred by or on
behalf of Lender including repair costs, payments to remove or protect against
liens, attorneys’ fees

 

22



--------------------------------------------------------------------------------

(including fees of Lender’s inside counsel), receivers’ fees, engineers’ fees,
accountants’ fees, independent consultants’ fees (including environmental
consultants), all costs and expenses incurred in connection with any of the
foregoing, Lender’s out-of-pocket costs and expenses related to any audit or
inspection of the Properties, outlays for documentary and expert evidence,
stenographers’ charges, stamp taxes, publication costs, and costs (which may be
estimates as to items to be expended after entry of an order or judgment) for
procuring all such abstracts of title, title and UCC searches, and examination,
title insurance policies, and similar data and assurances with respect to title
as Lender may deem reasonably necessary either to prosecute any action or to
evidence to bidders at any foreclosure sale of the Properties the true condition
of the title to, or the value of, the Properties.

 

8.2 Disclosure of Information. Lender shall have the right (but shall be under
no obligation) to make available to any party for the purpose of granting
participations in or selling, transferring, assigning or conveying all or any
part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of the Properties) any and all
information which Lender may have with respect to the Properties and Borrower,
whether provided by Borrower, the Stockholder or any third party or obtained as
a result of any environmental assessments. Borrower and the Stockholder agree
that Lender shall have no liability whatsoever as a result of delivering any
such information to any third party, and Borrower and the Stockholder, on behalf
of themselves and their successors and assigns, hereby release and discharge
Lender from any and all liability, claims, damages, or causes of action, arising
out of, connected with or incidental to the delivery of any such information to
any third party.

 

8.3 Sale of Loan. Lender, at any time and without the consent of Borrower or the
Stockholder, may grant participations in or sell, transfer, assign and convey
all or any portion of its right, title and interest in and to the Loan, this
Agreement and the other Loan Documents, any guaranties given in connection with
the Loan and any collateral given to secure the Loan.

 

8.4. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising
any right or remedy under any of the Loan Documents, or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any right
or remedy. Lender’s acceptance of payment of any sum secured by any of the Loan
Documents after the due date of such payment shall not be a waiver of Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other liens or charges by Lender shall not
be a waiver of Lender’s right to accelerate the maturity of the Loan, nor shall
Lender’s receipt of any awards, proceeds, or damages the Mortgage operate to
cure or waive Borrower’s or the Stockholder’s default in payment of sums secured
by any of the Loan Documents. With respect to all Loan Documents, only waivers
made in writing by Lender shall be effective against Lender.

 

8.5 GOVERNING LAW: CONSENT TO JURISDICTION. THIS AGREEMENT IS TO BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT
RESPECT TO ANY OTHERWISE APPLICABLE CONFLICTS-OF-LAWS PRINCIPLES, BOTH AS TO
INTERPRETATION AND PERFORMANCE, AND THE PARTIES EXPRESSLY CONSENT AND AGREE TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF MARYLAND

 

23



--------------------------------------------------------------------------------

AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND AND TO THE
LAYING OF VENUE IN MARYLAND, WAIVING ALL CLAIMS OR DEFENSES BASED ON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE, INCONVENIENT FORUM OR THE LIKE. BORROWER
HEREBY CONSENTS TO SERVICE OF PROCESS BY MAILING A COPY OF THE SUMMONS TO
BORROWER, BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, TO BORROWER’S
ADDRESS SET FORTH IN SECTION 19 ABOVE. BORROWER FURTHER WAIVES ANY CLAIM FOR
CONSEQUENTIAL DAMAGES IN RESPECT OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
LENDER IN GOOD FAITH. ANY MATTERS AFFECTING THE ENFORCEMENT OR INTERPRETATION OF
LENDER’S SECURITY INTEREST IN THE COLLATERAL SHALL (TO THE EXTENT NOT GOVERNED
BY MARYLAND LAW PURSUANT TO THE AGREEMENT SET FORTH HEREIN) BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE COLLATERAL IS
LOCATED.

 

8.6 CONFESSION OF JUDGMENT. BORROWER IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OF RECORD, OR THE PROTHONOTARY, CLERK OR SIMILAR OFFICER OF ANY COURT
IN ANY COUNTY OF THE STATE OF MARYLAND OR OF BALTIMORE CITY, MARYLAND, OR IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND, AS ATTORNEY FOR
BORROWER, AS WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH BORROWER,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (AS CERTIFIED BY LENDER), TO APPEAR
FOR BORROWER IN ANY SUCH COURT IN ANY SUCH ACTION BROUGHT AGAINST BORROWER AT
THE SUIT OF LENDER TO CONFESS JUDGMENT AGAINST BORROWER IN FAVOR OF LENDER IN
THE FULL AMOUNT DUE UNDER THIS AGREEMENT PLUS ATTORNEYS FEES FOR FIFTEEN PERCENT
(15%) OF THE AMOUNT DUE, PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR
OPPORTUNITY OF BORROWER FOR PRIOR HEARING. BORROWER WAIVES THE BENEFIT OF ANY
AND EVERY STATUTE, ORDINANCE, OR RULE OF COURT WHICH MAY BE LAWFULLY WAIVED
CONFERRING UPON BORROWER ANY RIGHT OR PRIVILEGE OF EXEMPTION, HOMESTEAD RIGHTS,
STAY OF EXECUTION, OR SUPPLEMENTARY PROCEEDINGS, OR OTHER RELIEF FROM THE
ENFORCEMENT OR IMMEDIATE ENFORCEMENT OF A JUDGMENT OR RELATED PROCEEDINGS ON A
JUDGMENT. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST
BORROWER SHALL NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR BY ANY
IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT
ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR
MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS
OFTEN AS LENDER SHALL DEEM NECESSARY, CONVENIENT AND PROPER.

 

8.7 Relationship. The relationship between Lender and Borrower shall be that of
creditor-debtor only. No term in this Agreement or in the other Loan Documents
and no course of dealing between the parties shall be deemed to create any
relationship of agency, partnership or joint venture or any fiduciary duty by
Lender to any other party.

 

24



--------------------------------------------------------------------------------

8.8 Indemnity. Borrower shall indemnify, protect, hold harmless and defend
Lender, its successors, assigns, shareholders, directors, officers, employees,
and agents from and against any and all loss, damage, cost, expense (including
attorneys’ fees), and claims arising out of or in connection with (a) the
Properties, (b) the Collateral, (c) any act or omission of Borrower, any
Stockholder, or their respective employees or agents, whether actual or alleged,
and (d) any and all brokers’ commissions or other costs of similar type by any
party in connection with the Loan, in each case except to the extent arising
from the indemnitee’s gross negligence or willful misconduct. Upon written
request by an indemnitee, Borrower will undertake, at its own costs and expense,
on behalf of such indemnitee, using counsel satisfactory to the indemnitee, the
defense of any legal action or proceeding whether or not such indemnitee shall
be a party and for which such indemnitee is entitled to be indemnified pursuant
to this section. At Lender’s option, Lender may, at Borrower’s expense,
prosecute or defend any action involving the priority, validity or
enforceability of any of the Loan Documents.

 

8.9 Notice. Any notice or other communication required or permitted to be given
shall be in writing addressed to the respective party as set forth below and may
be personally served, telecopied or sent by overnight courier or U.S. Mail and
shall be deemed given: (a) if served in person, when served; (b) if telecopied,
on the date of transmission if before 3:00 p.m. EST on a business day; provided
that a hard copy of such notice is also sent pursuant to (c) or (d) below; (c)
if by overnight courier, on the first business day after delivery to the
courier; or (d) if by U.S. Mail, certified or registered mail, return receipt
requested on the fourth (4th) day after deposit in the mail postage prepaid.

 

Notices to Borrower:

   c/o Healthmont, Inc.      Gateway Building, Suite 310      Brentwood,
Tennessee 37027      Attn: President      Telephone: 615-309-6900      Telecopy:
615-309-6901

Notices to Lender:

   Heller Healthcare Finance, Inc.      Loan No.                   2 Wisconsin
Circle, Suite 400      Chevy Chase, Maryland 20815      Attn: General Counsel  
   Telecopy: (301) 664-9866

and to:

   Heller Financial, Inc.      Real Estate Financial Services      500 West
Monroe Street      Chicago, Illinois 60661      Attn: Kevin McMeen, Senior Vice
President      Telecopy: (312) 441-7119

 

8.10 Successors and Assigns Bound; Agents; and Captions. The covenants and
agreements contained in the Loan Documents shall bind, and the rights thereunder
shall inure to,

 

25



--------------------------------------------------------------------------------

the respective successors and assigns of Lender, Borrower and the Stockholder,
subject to the provisions of this Agreement. In exercising any rights under the
Loan Documents or taking any actions provided for therein, Lender may act
through its employees, agents or independent contractors as authorized by
Lender. The captions and headings of the paragraphs and sections of this
Agreement are for convenience only and are not to be used to interpret or define
the provisions hereof.

 

8.11 Terms and Usage. As used in the Loan Documents “business day” means any
day, other than a Saturday or a Sunday, when banks in Chicago, Illinois are not
required or authorized to be closed.

 

8.12 Time of Essence. Time is of the essence of this Agreement and the other
Loan Documents and the performance of each of the covenants and agreements
contained herein and therein.

 

8.13 WAIVER OF TRIAL BY JURY. LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY. BORROWER ACKNOWLEDGES THAT THIS WAIVER OF
JURY TRIAL IS A MATERIAL INDUCEMENT TO THE LENDER IN EXTENDING CREDIT TO THE
BORROWER, THAT THE LENDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD
AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAVIER.

 

8.14 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and together shall constitute the
Agreement.

 

8.15 Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof, and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

26



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement or has caused the same to be
executed by their duly authorized representatives under seal as of the date
first above written.

 

LENDER:

HELLER HEALTHCARE FINANCE, INC.

a Delaware corporation

By:   /s/    DAVID G. MOORE            

--------------------------------------------------------------------------------

Name:

  DAVID G. MOORE

Title:

  SENIOR VICE PRESIDENT

 

BORROWER:    

HEALTHMONT, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  CEO    

 

HEALTHMONT OF GEORGIA, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF TEXAS, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

27



--------------------------------------------------------------------------------

HEALTHMONT OF TEXAS I, LLC,

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

HEALTHMONT OF OREGON I, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON II, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON III, INC.

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON IV, LLC,

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

HEALTHMONT OF OREGON V, LLC,

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           (Seal)    

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

28